Case 4:19-cv-11093-TSH Document 65 Filed 05/11/20 Page 1 of 3

nk 0 FFIGE
UNITED states pistrit’t EbGRT |

FOR THE DISTRICT OF MASSRCHUsET Tat 3: 47

PAUL JONES

PLAINTIFF Civil Action No. 19-cv-11093-TSH
Vv

MONTACHUSETTS REGIONAL TRANSIT AUTHORITY et al.

DEFENDANT

PLAINTIFFS RULE 56 (d) FORMALLY RULE 56 (f) DISCOVERY REQUEST MOTION
OPPOSITION TODEFENDANTS MOTION FOR SUMMARY JUDGMENT
AND PLAINTIFF STATEMENT OF MATERIAL FACTS 56.1

Plaintiff opposes Defendants Montachusett Regional Transit Authority (“MART”), and Rebecca
Badgley, Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards,
Tamara Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan
Roman, and Crystal Geisert (collectively “Defendants”) Dck # 58 filed on April 9, 2020 Motion
for Summary Judgment, Plaintiffs Rule 56 (d) formally Rule 56 (f) Discovery Request Motion
Memorandum of Law and Plaintiff opposition to defendants Statement of Material Facts is

attached.

Respectfully Submitted

Paul Jones /s/ Paul Jones Dated: May 9, 2020
Case 4:19-cv-11093-TSH

572 Park Street
Stoughton, Ma 02072
617-939-5417

Pj22765(@gmail.com

Mark R. Reich

Deborah I. Ecker

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
(617) 556-0007
mreich@k-plaw.com

decker@k-plaw.com

Document 65

Filed 05/11/20 Page 2 of 3

CERTIFICATE OF SERVICE

 

I, Paul Jones certify that the above document will be electronic upon any party or counsel

of record, upon notification by the Court of those individuals who will not be served

electronically. as party’s have consented to receive all pleadings by email due to the Corvid 19

Pandemic.

Paul Jones /s/ Paul Jones
572 Park Street
Stoughton, Ma 02072

617-939-5417

Dated: May 9, 2020
Case 4:19-cv-11093-TSH_ Document 65 Filed 05/11/20 Page 3 of 3

 
